United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2404EM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Gerald Miner,                            *     [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: January 18, 1999
                                Filed: January 28, 1999
                                 _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Gerald Miner appeals the district court's denial of Miner's motion for a new trial
based on newly discovered evidence. Having considered the record and the parties'
briefs, we conclude the district court did not abuse its discretion in denying Miner's
motion without conducting an evidentiary hearing. See United States v. Turk, 21 F.3d
309, 312 (8th Cir. 1994); United States v. LaFuente, 991 F.2d 1406, 1409 (8th Cir.
1993). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-